Exhibit 10.1

AGREEMENT

THIS AGREEMENT is made and entered into this 16th day of November, 2018, by and
between NewMarket Corporation, a Virginia corporation, 330 South Fourth Street,
Richmond, Virginia 23219 (hereinafter called “NewMarket”), and Mr. Robert A.
Shama (hereinafter called “Shama”).

WITNESSETH:

1.    For the period January 1, 2019 through December 31, 2021 (the “Term”)
NewMarket hereby retains Shama to provide counsel and assistance to NewMarket in
support of its businesses and in particular, Afton Chemical Corporation (the
“Services”). Through the period of this Agreement, Shama will devote his best
efforts in the interest of NewMarket to perform these Services.

2.    For the Services rendered hereunder, NewMarket shall pay Shama and Shama
hereby accepts compensation of the annual amount of $355,000, which payments
will be made in monthly installments in arrears, less withholdings for
applicable income taxes.

3.    NewMarket may terminate this Agreement immediately upon written notice to
Shama in the event of any material breach of Section 4, 5, 6, 7 and 8 of this
Agreement.

4.    Any and all inventions, discoveries, improvements, ideas, processes,
methods, formulae and modifications made or conceived by Shama during the Term
of this Agreement as the direct result of the Services rendered hereunder shall
become the exclusive property of NewMarket, and Shama will promptly disclose to
NewMarket and upon its request assign to it any and all inventions, discoveries,
improvements, ideas, processes, methods, formulae and modifications without
further compensation or remuneration. Shama agrees to execute from time to time
during or after the Term hereof such documents as NewMarket may consider
necessary to secure to it the benefits under this Agreement.

5.    For the Term of this Agreement and for a period of two years thereafter,
Shama agrees that he will maintain in confidence and will not disclose to anyone
other than the officers and duly authorized employees and representatives of
NewMarket, except with the prior written permission of NewMarket, any
information that may be obtained by him from NewMarket or from others in the
course of his duties hereunder with respect to the conduct and details of the
business or the processes, formulae, compounds, equipment, machinery,
appliances, “know how” and arts used or usable by NewMarket in its business or
in its research and development activities, or any other knowledge or
information so obtained of whatever character. The information referenced above
shall not include information which (i) has become publicly known or generally
known within the industry and/or made generally available through no wrongful
act of



--------------------------------------------------------------------------------

Shama in breach of this Agreement, or (ii) has been rightfully received by Shama
from a third party who is authorized to make such disclosure. Shama agrees to
execute a Patent and Confidentiality Agreement attached as Annex A.

6.    Shama shall have no authority to enter any contract or agreement on behalf
of NewMarket, its affiliates or subsidiaries and shall make no warranties or
representation regarding products of NewMarket, its affiliates or subsidiaries
without the prior written consent of NewMarket.

7.    During the Term of this Agreement, Shama agrees that he will not act on
behalf of any other party on matters involving use of confidential or
proprietary information obtained from NewMarket, its affiliates or subsidiaries
or involving any conflict with work performed by NewMarket, its affiliates or
subsidiaries.

8.    During the Term of this Agreement, Shama will not personally engage in
Competitive Activities (as defined below); provided that Shama’s purchase or
holding, for investment purposes, of securities of a publicly-traded company
shall not constitute “ownership” or “participation in ownership” for purposes of
this paragraph so long as Shama’s equity interest in any such company is less
than a controlling interest. For purposes of this Agreement, “Competitive
Activities” means to work for, own, manage, operate, control, or participate in
the ownership, management, operation, or control of, or provide consulting or
advisory services to the companies listed on Annex B of this Agreement and /or
any of their successors, affiliates or subsidiaries.

9.    The Term of this Agreement shall commence on January 1, 2019 and shall
terminate on December 31, 2021 without further notice.

10.    All data, studies and reports generated by Shama in connection with the
Services shall be the exclusive property of NewMarket. Shama shall deliver to
NewMarket within fourteen days after termination of this Agreement, all books
and records (including any and all proprietary and confidential information)
belonging to NewMarket or received by Shama pursuant to the terms of this
Agreement.

11.    This Agreement is personal to Shama and may not be assigned or otherwise
transferred by Shama.

12.    There are no other agreements or understandings verbal or in writing,
between the parties hereto regarding the subject matter of this Agreement or any
part thereof.

13.    The obligations of Shama under Sections 4, 5, 6 and 10 shall survive
termination of this Agreement.

14.    Shama shall be entitled to retain all of his accrued pension benefits
provided as a result of his retirement on January 1, 2019 from NewMarket, its
affiliates or subsidiaries. Shama shall not accrue any additional pension
benefits or service credit in the pension or welfare benefit programs of
NewMarket, its affiliates or subsidiaries during the Term of this Agreement.



--------------------------------------------------------------------------------

15.    This Agreement shall be construed and interpreted under the laws of the
Commonwealth of Virginia.

IN WITNESS WHEREOF, NewMarket Corporation has caused this instrument to be
signed in its name by its President, and Robert A. Shama has hereunto set his
hand all as of the day and year first above written.

 

NEWMARKET CORPORATION       By:  

/s/ Thomas E. Gottwald

                              

/s/ Robert A. Shama

  Thomas E. Gottwald       Robert A. Shama   President      